Citation Nr: 0639942	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  93-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to a disability rating higher than 30 percent 
for polymyopathy involving the right ankle with a history of 
sarcoidosis.

2. Entitlement to a disability rating higher than 30 percent 
for polymyopathy involving the left ankle with a history of 
sarcoidosis.

3. Entitlement to a disability rating higher than 10 percent 
for polymyopathy involving the right hip with a history of 
sarcoidosis.

4. Entitlement to a disability rating higher than 10 percent 
for polymyopathy involving the left hip with a history of 
sarcoidosis.

5. Entitlement to service connection for skin disease. 

6. Entitlement to service connection for prostate disability.  

7. Entitlement to service connection for cardiovascular 
disability (claimed as heart disease).

8. Entitlement to service connection for hepatitis C.  

9. Entitlement to service connection for an acquired 
psychiatric disorder to include depression and post-traumatic 
stress disorder (PTSD).

10. Entitlement to service connection for vision loss.

11. Entitlement to service connection for a weight problem

12. Entitlement to service connection for osteoarthritis.

13. Entitlement to service connection for shortening of the 
right leg.

14. Entitlement to service connection for high cholesterol.  

15. Entitlement to extension of a temporary total evaluation 
for convalescence under the provisions of 38 C.F.R. § 4.30 
beyond January 31, 2003.

16. Entitlement to special monthly compensation based on aid 
and attendance or housebound status.

(The issues of whether apportionment of the veteran's 
disability compensation in the amount of $100.00 monthly for 
the veteran's dependent child (M.S.) is appropriate and 
entitlement to waiver of recovery of overpayments of VA 
disability benefits in the original amounts of $200.00 and 
$1,713.00, to include whether the overpayments were properly 
created, will be the subject of separate Board decisions.)
ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in July 1992 and July 
2003 of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, and Manila, the Republic of 
the Philippines.  Jurisdiction over the matter was 
transferred to the Manila, the Republic of the Philippines, 
RO during the pendency of the appeal.

In March 1998, the Board remanded the claims for increase.  
In February 2005, the RO issued a rating decision that 
increased ratings assigned to the veteran's polymyopathy 
involving the right and left ankles from 20 percent to 30 
percent, effective from November 24, 1998.  The veteran did 
not appeal the assigned effective.  

The issues of service connection for skin disease, an 
acquired psychiatric disability, osteoarthritis, and 
hepatitis C, and increased ratings for polymyopathy involving 
the right ankle, left ankle, right hip, and left hip with a 
history of sarcoidosis, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Appellant review of the issue of special monthly compensation 
based on aid and attendance or housebound status is deferred 
until the development of the pending claims for service 
connection and for the claims for increase are completed.


FINDINGS OF FACT

1. A disability of the prostate is not currently shown. 

2. A cardiovascular disability (claimed as heart disease) is 
not currently shown.  

3. The veteran's bilateral vision loss has been ascribed to 
astigmatism and presbyopia, which are refractive errors.

4. A chronic disability manifested weight loss is not 
currently shown.

5. Shortening of the right leg is not currently shown.

6. The veteran has been diagnosed as having hyperlipidemia, 
which is a laboratory test results that is not, in and of 
itself, a disability for VA compensation purposes.

7. The veteran did not experience beyond January 31, 2003, 
severe postoperative residuals such as incomplete healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or immobilization by a 
cast, without surgery, of one major joint or more.


CONCLUSIONS OF LAW

1. A prostate disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

2. Cardiovascular disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

3. The claim of service connection for refractive error, 
claimed as bilateral vision loss, is legally insufficient.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 
4.9 (2006).

4. A weight loss disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

5. Shortening of the right leg was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

6. The claim of service connection for hyperlipidemia or high 
cholesterol is legally insufficient.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

7. The criteria for an extension of the temporary total 
rating on account of post-surgical convalescence beyond 
January 2003 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.30 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for service connection, decided in this 
decision, before the initial adjudication, the RO provided 
VCAA notice by letters, dated in February 2001 and January 
2003.  The notices included the type of evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury or disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  

Also, the veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The RO also provided the general provision 
pertaining to the effective date for service connection, that 
is, the date of receipt of claim, as the claim was received 
more than one year after service. 

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided in conjunction with the claims of service 
connection, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of prejudice 
as to any defect regarding such notice under Dingess at 19 
Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records.  
As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 

A review of the record shows that additional medical 
evidence, VA records, were received, but as the evidence does 
not contain findings with regard to the issues being decided 
by the Board, the evidence need not be referred to the RO for 
initial consideration. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis or cardiovascular disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  



Prostate Disease, Cardiovascular Disease, Weight Problem, and 
Shortening of the Right Leg

The veteran has failed to submit any competent medical 
evidence demonstrating a current prostate and/or 
cardiovascular disability, a chronic disability manifested by 
weight loss, or right leg shortening.  A service-connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The mere fact 
that the veteran was treated for prostatitis in January and 
April 1975 is insufficient to establish a claim of service 
connection.  Indeed, a review of the service medical records 
shows that prostatitis resolved with medication and without 
chronic residuals as no other prostate symptoms were 
documented during service including on separation 
examination.  Those records also show that the veteran's 
cardiovascular system and lower extremities were found to be 
normal on discharge examination.  

Nevertheless, the veteran's claim for service connection for 
prostate disability, heart disease, a weight problem, and 
shortening of the right leg turns on the fact that there is 
no current evidence showing those disabilities.  There is no 
evidence that the veteran has a current prostate and/or 
cardiovascular disability.  The Board notes that the veteran 
has received treatment for shortening (contracture) of both 
heel cords.  However, that problem has been found to be 
associated his service connected polymyopathy of the ankles.  
There is no actual evidence that the veteran has shortening 
of the right leg.  On the contrary, the report of a September 
2003 physical examination specifically indicated that there 
was no shortening of either leg.  Further, although a May 
2004 treatment note indicated that the veteran was seen for 
complaints of the unintentional weight loss of seven pounds 
over the span of two months, no underlying chronic disability 
was identified.  There are also no subsequent records 
addressing the veteran's weight.  Service connection for 
these claimed disabilities must therefore be denied.

The Board recognizes that the veteran has expressed his own 
opinion that he currently suffers from a prostate disability, 
heart disease, a disability manifested by weight loss, and 
shortening of the right leg and that those problems are 
related to either his active service or a service connected 
disability.  However, the Court has held that laypersons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Vision Loss

An eye disability manifested by refractive error may be 
service connected where there is evidence of superimposed 
injury or disease during service that resulted in the 
refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 514- 
15 (1993); VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).  
Alternately, bare refractive error of the eye, without a 
superimposed injury or disease, is not considered a disease 
or injury within the meaning of the law for VA disability 
compensation benefit purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.

The veteran's service medical records are absent any 
complaints, treatment, or diagnosis of an eye disability.  
Indeed, when he was discharged from service in 1977, his 
uncorrected visual acuity was reported as 20/20 bilaterally.  
There is no record of any injury to the eyes, disease of the 
eyes, and indication of any eye disability.  

Post-service medical evidence shows that the veteran was seen 
in May 2001 for complaints of blurring vision.  An 
examination of both eyes was grossly normal.  His uncorrected 
visual acuity was 20/5.  The diagnosis was refractive error.  
A November 2003 VA treatment note diagnosed the veteran as 
having presbyopia.  For purely definitional purposes, 
presbyopia is defined as an impairment of vision due to 
advancing years or old age, not injury.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, para. 11.07(b) 
(August 26, 1996).  No other disability of the eyes has been 
diagnosed.  The veteran has not claimed otherwise.  

The facts fail to establish that the veteran had any type of 
eye disability/problem in service, to include a refractive 
error.  Moreover, as indicated above, the only disability of 
the eyes demonstrated post-service in a refractive error, 
which is precluded from being service connected.  The law, 
not the evidence, is determinative of the outcome of this 
issue, and as a matter of law, service connection for 
refractive error (claimed as a vision loss) must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the claim 
must be denied if there is no entitlement under the law).

High Cholesterol

The record documents that the veteran has been diagnosed as 
having hyperlipidemia (high cholesterol).  A January 1999 
blood chemistry report from the Gainesville VAMC showed total 
cholesterol at 329 mg/dl with "high cholesterol" being 
anything over 240 mg/dl.  He was also noted to have a LDL 
cholesterol at 237 with "desirable" being below 160.  After 
being placed on medication and a low cholesterol diet, a 
February 2000 treatment report showed the veteran's total 
cholesterol at 293 and LDL cholesterol at 206.  Subsequent 
medical records reflect active treatment for hyperlipidemia.  

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, hyperlipidemia 
is a general term for elevated concentrations of any or all 
of the lipids in the plasma, including hypertriglycerides and 
hypercholesterolemia (high cholesterol).  Dorland's 
Illustrated Medical Dictionary 795 (28th ed. 1994).  
Hyperlipidemia is a laboratory test result and not, in and of 
itself, a disability.  See 61 Fed. Reg. at 20,445.

Hyperlipidemia is not shown to be reflective of a chronic, 
acquired disorder for VA compensation purposes that was 
incurred in or aggravated by active service.  Id.  It is not 
a disease or injury within the applicable legislation 
governing the awards of compensation benefits.  As such, 
regardless of the character or the quality of any evidence 
which the veteran could submit, hyperlipidemia is not 
recognized as a disability under the law for VA compensation 
purposes.  See 38 C.F.R. § 3.303(c).  


For example, the veteran has noted that he receives ongoing 
care for his hyperlipidemia.  However, for the reasons noted 
above, the fact that he is taking medication or receiving 
active treatment is not relevant to whether hyperlipidemia is 
a disability.

Accordingly, entitlement to service connection for high 
cholesterol must be denied as a matter of law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Extension of Paragraph 30

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more. Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30.

On July, 29, 2002, the veteran underwent the surgical 
lengthening of both his Achilles tendon.  The record shows 
that he had been experiencing an equinas of both ankles.  The 
post-operative treatment included the application of short 
leg (boot) casts on each ankle for a period of three weeks.  

An August 6, 2002, follow-up report indicated that the 
surgical wound on the left leg was not healing correctly.  
There was a partial gaping wound.  The dressing was changed 
and the wound was cleaned.  There was a notation the casts 
were 


scheduled to be removed in two weeks.  However, a follow-up 
report, dated on September 12, 2002, shows that the veteran 
continued to wear boot casts on both legs, and that he 
required crutches to help him ambulate.  

On October 3, 2002, the veteran was seen for complaints of a 
persistent non-healing operative wound of the left leg.  The 
right leg was "100%" healed.  The veteran was readmitted to 
the hospital for a wound closure.  An October 24, 2002, 
follow-up report indicates that a debridement of the left leg 
wound and closure of the same was performed on October 14, 
2002.  The examiner indicated that an examination of the 
post-surgical wound showed good closure of the wound with 
mild discharge.  The sutures were intact.  There was no 
tenderness, swelling, or redness of the surrounding area.  A 
December 2002 treatment note shows an overall improvement of 
the veteran's condition.  

Indeed, by March 2003, the veteran is described as having a 
healing wound of the left Achilles tendon.  There was no pain 
and only a little discomfort on weight bearing.  There was no 
evidence of recurrent infection.  The veteran had a good 
range of motion of the left ankle.  Similar findings were 
made in treatment notes dated in April and May 2003.

In correspondence of record, the veteran requested that the 
temporary total rating be extended beyond the six months 
already established.  Neither the Board nor laypersons can 
render opinions requiring medical expertise. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis or opinion.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The veteran's opinion on this matter 
therefore has very limited probative value.  

After reviewing the evidence, the Board finds that the 
medical evidence in the months immediately after the veteran 
is October 2002 surgery, as discussed above, clearly 
establishes that his convalescent period was brief and did 
not extend beyond January 31, 2003.  There is no evidence of 
record that showed his convalescence extended beyond that 
date.  The treatment reports following the second surgery 
indicated an immediate improvement of the veteran's 
condition.  There were no findings pertaining to an open 
wound, infection, or the immobilization of the left ankle due 
to the use of a cast.  Moreover, it was very clear by March 
2003 that the wound was well healed with no complications.  
There is simply no evidence of severe postoperative 
residuals, continued use of crutches, or immobilization by a 
cast beyond January 31, 2003.  Therefore, extension of the 
veteran's temporary total rating is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A.§ 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  The 
preponderance is against the veteran's claim for an extension 
of a temporary total evaluation for convalescence under the 
provisions of 38 C.F.R. § 4.30 beyond January 31, 2003, and 
it must be denied.

ORDER

Service connection for a prostate disability is denied.  
Service connection for cardiovascular disability, claimed as 
heart disease, is denied.  Service connection for vision loss 
is denied.  Service connection for a weight problem is 
denied.  Service connection for shortening of the right leg 
is denied.  Service connection for high cholesterol is 
denied.  An extension of a temporary total evaluation for 
convalescence under the provisions of 38 C.F.R. § 4.30 beyond 
January 31, 2003, is denied.

REMAND

Skin Disease 

Service medical records show that the veteran was seen for 
pseudofolliculitis barbae.  Post-service medical evidence for 
various skin problems including tinea cruris, seborrheic 
dermatitis, and acneform.  Based upon the foregoing, the RO 
scheduled the veteran for a VA examination for the purpose of 
obtaining an opinion 


regarding the etiology of the veteran's skin problems.  The 
veteran failed to report for his January 2003 examination.  
Reference to this fact was made in an October 2004 Statement 
of the Case.  

In November 2004, the veteran responded and reported that the 
notice of the scheduled examinations arrived late.  He stated 
the delay was caused by problems with the Philippine mail 
system.  He said he contacted the RO regarding the problem 
and asked for the examinations to be rescheduled.  He noted 
that only some of the examinations were rescheduled.  He also 
indicated that he had consistently appeared for all his 
subsequently scheduled examinations.

The veteran has provided good cause for his failure to report 
for a VA examination.

Acquired Psychiatric Disorder

The report of an August 1997 psychiatric examination 
diagnosed the veteran as having chronic adjustment disorder 
with mixed anxiety and depressed mood.  The examiner 
indicated that the veteran presented with multiple physical 
disabilities, and those physical disabilities, most notably 
those related to his service-connected polymyopathy, could 
add to the adjustment disorder.  

Hepatitis C

The service medical records show that the veteran was treated 
for a sexually transmitted disease on one occasion and a 
second time a sexually transmitted disease was suspected but 
not confirmed.  Hepatitis C was assessed in 2002.  High risk 
sexual practices are a major risk factor for hepatitis C. 

Osteoarthritis

Post-service medical evidence includes reports showing that 
the veteran has been diagnosed as having degenerative joint 
disease of the lumbar spine and cervical spine.  The veteran 
appears to be claiming that his degenerative joint disease 
was 


caused or aggravated his service connected polymyopathy 
involving the right ankle, left ankle, right hip, and left 
hip.  A VA examination addressing this medical examination is 
warranted.

For the claims of service connection, further evidentiary 
development under the duty to assist, 38 C.F.R. § 3.159, is 
necessary before the claims can be decided. 

Increased Ratings

On the claims for increase, post-adjudication content-
complying VCAA notice has not been provided, and further 
procedural development is needed. 

For the above reasons, the claims are remanded for the 
following action.

1. Ensure VCAA compliance on the claims 
for increase, including compliance with 
Dingess v. Nicholson, 19 Vet.App. 473 
(2006). 

2. Obtain VA records from the Manila VA 
Medical Center since August 2004. 

3. Schedule the veteran for VA 
examinations to determine the following:

a. Whether the veteran has a skin 
disease and, if so, whether any 
current skin disease is related to 
psuedofollicultis barbae, which was 
documented during service. 

b. Whether the veteran has a current 
psychiatric disorder and, if so, 
whether the current psychiatric 
disorder was caused or chronically 
worsened by his service-connected 
polymyopathy involving the right 
ankle, left ankle, right hip, and 
left hip with a history of 
sarcoidosis.  If chronically 
worsened, the examiner must specify 
what measurable increase in 
disability is attributable to the 
service-connected disability.  

c. Whether the veteran has hepatitis 
C and, if so, whether it is as least 
as likely as not that hepatitis C is 
related to a sexually transmitted 
disease in January 1977. 

The examiner is asked to 
comment on the clinical 
significance that hepatitis C 
was first assessed in 2002, 
twenty-five years after 
service.  

Also in formulating an opinion, 
the examiner is to consider 
that the term "as least as 
likely as not" does not mean 
within the realm of 
possibility.  Rather, it means 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against 
causation.

d. Schedule the veteran for a VA 
examination to determine if 
degenerative joint disease of the 
cervical spine, lumbar spine, and 
hips is caused or chronically 
worsened by his service-connected 
polymyopathy involving the right 
ankle, left ankle, right hip, and 
left hip with a history of 
sarcoidosis.  

The claims folder must be made available 
for review by the examiners. 

4. Following completion of the above, 
adjudicate the claims.  If any benefit 
sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


